Title: To George Washington from Lafayette, 9 March 1784
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George



privateMy dear General
Paris March the 9th 1784

Mr du Bouchet formerly a Major in our Service Having Presented me With His Claims to Our Assossiation, I found Myself Obliged to tell Him that His Pretensions Were Groundless—So far was He Convinced of it, that He did not think it Proper to Apply to our Committee, But Has determined Upon Going Himself to America—I Candidly Represented Him that there Was a Good share of Madness in His plan, and that a Refusal Will Set Him in a very disagreeable Situation—I Hoped He Was Converted When on a Sudden I Hear He Now takes up again His Resolution—and After I Have done My Best to discourage

Him, I Cannot Refuse Him this Introductory letter to You, Least it might Be thought the Silence of the Committee is Owing to Particular Motives—Indeed, Mr du Bouchet’s zeal is Great, and we Cannot But Be sensible of His Wishes to Become a Member of the Society—He is as Eager a Cincinnatus, as He Has Been a Rifleman in the Northern Army. With the Highest Respect and tenderest Affection I Have the Honour to Be My dear General Your obedient Humble Servant

Lafayette

